


110 HR 4829 IH: To authorize the Secretary of the Army to convey the

U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4829
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2007
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the Secretary of the Army to convey the
		  surface estate of the San Jacinto Disposal Area to the city of Galveston,
		  Texas.
	
	
		1.Authorization to convey the
			 surface estate of the San Jacinto Disposal Area in Galveston,
			 TexasSection 108 of the
			 Energy and Water Development Appropriations Act, 1994 (33 U.S.C. 59hh) is
			 amended to read as follows:
			
				108.(a)In
				generalThe Secretary of the
				Army is authorized to convey to the city of Galveston, Texas, the surface
				estate of all or any part of a parcel of land containing approximately 605
				acres known as the San Jacinto Disposal Area located on the east end of
				Galveston Island, Texas, in the W.A.A. Wallace Survey, A–647 and A–648, city of
				Galveston, Galveston County, Texas, being part of the old Fort San Jacinto site
				(in this section referred to as the Disposal Area surface
				estate), at the fair market value of the Disposal Area surface estate
				to be determined in accordance with the provisions of subsection (d). Such
				conveyance shall only be made by the Secretary of the Army upon the agreement
				of the Secretary and the city as to all compensation due herein.
					(b)Compensation for
				conveyance
						(1)In
				generalUpon receipt of
				compensation from the city of Galveston, the Secretary shall convey the
				Disposal Area surface estate, or any part of the Disposal Area surface
				estate.
						(2)Conveyance of the
				Disposal Area surface estateIf the full Disposal Area surface estate is
				conveyed, the compensation shall be—
							(A)conveyance to the Department of the Army of
				the surface estate of a parcel of land containing approximately 564 acres on
				Pelican Island, Texas, in the Eneas Smith Survey, A–190, Pelican Island, city
				of Galveston, Galveston County, Texas, adjacent to property currently owned by
				the United States (in this section referred to as the Pelican Island
				surface estate), with the fair market value of the Pelican Island
				surface estate being determined in accordance with subsection (d); and
							(B)payment to the United States of an amount
				equal to the difference between the fair market value of the Disposal Area
				surface estate and the fair market value of the Pelican Island surface
				estate.
							(3)Conveyance of
				part of the Disposal Area surface estateIf the conveyance is 125 acres or less,
				compensation shall be an amount equal to the fair market value of the part of
				the Disposal Area surface estate to be conveyed, with the fair market value of
				the part of the Disposal Area surface estate to be conveyed being determined in
				accordance with subsection (d).
						(c)Disposition of
				SpoilCosts of maintaining
				the Galveston Harbor and Channel will continue to be governed by the Local
				Cooperation Agreement (LCA) between the United States of America and the city
				of Galveston dated October 18, 1973, as amended. Upon conveyance of the
				Disposal Area surface estate, or any part of the Disposal Area surface estate,
				the Department of the Army shall be compensated directly for the present value
				of the total costs to the Department for disposal of dredge material and site
				preparation pursuant to the LCA, if any, in excess of the present value of the
				total costs that would have been incurred if this conveyance had not been
				made.
					(d)Determination of
				fair market valueThe fair
				market value of the Disposal Area surface estate or the part of the Disposal
				Area surface estate to be conveyed and the Pelican Island surface estate shall
				be determined by independent appraisers using the market value method.
					(e)Navigational
				servitude
						(1)Declaration of
				nonnavigability; public interestUnless the Secretary finds, after
				consultation with local and regional public officials (including local and
				regional public planning organizations), that the proposed projects to be
				undertaken within the Disposal Area surface estate are not in the public
				interest then, subject to paragraphs (2) and (3), the Disposal Area surface
				estate is declared to be nonnavigable waters of the United States.
						(2)Limits on
				applicability; regulatory requirementsThe declaration under paragraph (1) shall
				apply only to those parts of the Disposal Area surface estate which are or will
				be bulkheaded and filled or otherwise occupied by permanent structures,
				including marina facilities. All such work is subject to all applicable Federal
				statutes and regulations including, but not limited to, sections 9 and 10 of
				the Act of March 3, 1899 (30 Stat. 1151; 33 U.S.C. 401 and 403), commonly known
				as the Rivers and Harbors Appropriations Act of 1899, section 404 of the
				Federal Water Pollution Control Act (33 U.S.C. 1344), and the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
						(3)Expiration
				dateIf, on October 28, 2013,
				any area or part of the Disposal Area surface estate is not bulkheaded or
				filled or occupied by permanent structures, including marina facilities, in
				accordance with the requirements set out in paragraph (2), or if work in
				connection with any activity permitted in paragraph (2) is not commenced within
				5 years after issuance of such permits, then the declaration of nonnavigability
				for such area or part thereof shall expire.
						(f)Survey and
				studyThe Disposal Area
				surface estate and the Pelican Island surface estate shall be surveyed and
				further legally described prior to conveyance.
					.
		
